Citation Nr: 0017023	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  96-23 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Eligibility for Dependent's Educational Assistance under 
38 U.S.C.A. ch. 35.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from May 1968 to May 1970.  He 
died in December 1990.  The appellant is the veteran's 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The Board notes that the appellant originally requested a 
personal hearing at the RO.  However, in a December 1996 
statement, the appellant indicated that she was submitting 
medical records in lieu of a personal appearance.  The Board 
construes this statement as a withdrawal of her request for a 
personal hearing. 


FINDINGS OF FACT

1.  The veteran had service in Vietnam from September 1968 to 
September 1969.  

2.  The veteran died in December 1990.  The death certificate 
lists the cause of death as metastatic malignant melanoma. 

3.  At that time of his death, the veteran's only service-
connected disability was post-traumatic stress disorder.  The 
RO had previously denied service connection for malignant 
melanoma.   

4.  There is no competent medical evidence of a nexus between 
the cause of the veteran's death and his period of active 
duty service or any service-connected disability.   

5.  The appellant is not an eligible person for purposes of 
establishing eligibility for Dependents' Educational 
Assistance under 38 U.S.C.A. ch. 35.  


CONCLUSIONS OF LAW

1.  The appellant's claim of entitlement to service 
connection for the cause of the veteran's death is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 
3.102 (1999).  

2.  The appellant's claim for eligibility for Dependents' 
Educational Assistance is without legal merit.  38 U.S.C.A. 
ch. 35 (West 1991 & Supp. 1999)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dependency and indemnity compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.5(a) (1999); see 38 
U.S.C.A. Chapter 11.  

Generally, the death of a veteran is service connected if 
"the death resulted from a disability incurred or aggravated 
[ ] in the line of duty in the active military, naval, or air 
service."  38 U.S.C.A. § 101(16); 38 C.F.R. § 3.1(k).  A 
service-connected disability may be either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  38 C.F.R. 
§ 3.312(c).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994) (specifically addressing claims based 
ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establish that 
the disorder was incurred in-service.  38 U.S.C.A. § 1113(b); 
38 C.F.R. § 3.303(d).

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in Vietnam during the 
Vietnam era will be considered to have been incurred in 
service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  
The following diseases are associated with herbicide exposure 
for purposes of the presumption: chloracne or other acneform 
disease consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and certain soft-tissue sarcomas.  
38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  See 
38 U.S.C.A. § 1116(b)(1) (permitting the Secretary to 
determine by regulation additional diseases subject to the 
presumption aside from those listed at § 1116(a)(2)). 

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including malignant tumors).  

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

VA cannot undertake to assist a veteran in developing facts 
pertinent to his claim until and unless the veteran submits a 
well grounded claim.  Morton v. West, 12 Vet. App. 477, 486 
(1999).

The cause of the veteran's death as listed on the death 
certificate was metastatic malignant melanoma.  This evidence 
satisfies the first requirement of a well grounded claim.  
Ruiz v. Gober, 10 Vet. App. 352, 356 (1997) (the current 
disability is the condition that caused the veteran to die).  

As to the second requirement of a well grounded claim, the 
appellant generally asserts that the melanoma resulted from 
service.  Specifically, she claims that the veteran was 
exposed to herbicides in service.  For purposes of 
determining whether the claim is well grounded, the Board 
presumes the truthfulness of her assertions.  Arms, 12 Vet. 
App. at 193; Robinette, 8 Vet. App. at 75; King, 5 Vet. 
App. at 21.   

At this point, with respect to potentially applicable 
regulatory presumptions, the Board observes that malignant 
melanoma is not among the diseases presumed to be related to 
herbicide exposure.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 
§ 3.309(e).  In fact, following a recent report from the 
National Academy of Sciences, VA issued a notice specifically 
stating that a presumption of service connection based on 
herbicide exposure was not warranted for disorders including 
skin cancer.  See 64 Fed. Reg. 59,232 (1999).  Therefore, a 
presumption of service connection is not in order based on 
regulatory presumptions concerning herbicide exposure.  Hasty 
v. West, 13 Vet. App. 230, 233 (1999).  

In addition, the Board notes that the evidence shows that the 
veteran was initially diagnosed with malignant melanoma in 
1985, 15 years after his separation from service.  There is 
no evidence that the disorder was manifest to any degree 
prior to that time.  Therefore, there can be no presumption 
of in-service incurrence pursuant to the regulatory 
presumption for chronic disorders, including malignant 
tumors.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3).  

However, the Board finds that the appellant's claim is not 
well grounded because there is no competent medical evidence 
of a nexus between the veteran's malignant melanoma and his 
period of active duty service or any service-connected 
disability.  First, a review of the claims folder reveals 
that, at the time of his death, the veteran's only service-
connected disability was post-traumatic stress disorder.  
There is no suggestion that the veteran's death was related 
to a psychiatric disability.  Second, the RO had previously 
denied service connection for malignant melanoma.  Moreover, 
a review of the medical records in the claims folder fails to 
uncover any medical evidence or opinion that relates the 
occurrence of the veteran's malignant melanoma to military 
service.  Absent such evidence, the claim is not well 
grounded.  Epps, 126 F.3d at 1468.   

The Board notes that, in a December 1988 statement, the 
veteran suggested that a physician believed his cancer was 
related to exposure to herbicides in service.  As stated 
above, the medical evidence of record does not contain any 
such physician statement or opinion.  Moreover, the veteran's 
account of the conversation as presented in his statement is 
not sufficient to satisfy the final requirement for a well 
grounded claim.  "[T]he connection between what a physician 
said and the layman's account of what he purportedly said, 
filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence."  Robinette, 8 Vet. App. at 77. 

Finally, there is no evidence that the appellant is trained 
in medicine.  Therefore, as a lay person, she is competent to 
relate and describe events or symptoms she witnessed.  
However, she is not competent to offer an opinion on matters 
that require medical knowledge, such as a determination of 
etiology of the veteran's malignant melanoma.  Grottveit, 5 
Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  Thus, the 
appellant's personal opinion that the veteran's malignant 
melanoma is related to his period of service, no matter how 
heartfelt, is not competent medical evidence required to 
establish a well grounded claim.  	

Under these circumstances, the Board finds that the appellant 
has not submitted a well grounded claim for service 
connection for the cause of the veteran's death.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.102; Epps, 126 F.3d at 1468.  
Therefore, the duty to assist is not triggered and VA has no 
obligation to further develop the appellant's claim.  Epps, 
126 F.3d at 1469; Morton, 12 Vet. App. at 486; Grivois v. 
Brown, 5 Vet. App. 136, 140 (1994).

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the appellant's claim on the merits, while the Board 
has concluded that the claim is not well grounded.  However, 
the Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the [appellant] solely from the 
omission of the well-grounded analysis."  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).

If the appellant wishes to complete her application for 
service connection for the cause of the veteran's death, she 
should submit competent medical evidence that in some way 
establishes a link between the veteran's malignant melanoma 
and his period of active duty service.  38 U.S.C.A. § 
5103(a); Robinette, 8 Vet. App. at 77-80. 

With respect to the claim for Dependents' Educational 
Assistance, the Board finds that, because the veteran's death 
is not service-connected, the appellant is not an eligible 
person for purposes of awarding benefits.  See 38 U.S.C.A. § 
3501(a)(1)(B) (an "eligible person" included the surviving 
spouse of any person who dies of a service-connected 
disability).  Accordingly, the appellant's claim must be 
denied for lack of legal merit.  See Cacalda v. Brown, 9 Vet. 
App. 261, 265 (1996) (where law is dispositive, not evidence, 
the appeal should be terminated for lack of legal merit or 
entitlement); accord Luallen v. Brown, 8 Vet. App. 92 (1995); 
Sabonis v. Brown, 6 Vet. App. 426 (1994), appeal dismissed, 
56 F.3d 79 (Fed. Cir. 1995).

Finally, the Board acknowledges that the veteran had a claim 
for service connection for malignant melanoma pending at the 
time of his death.  Accordingly, when the appellant filed her 
claim for service connection for the cause of the veteran's 
death, the RO should have addressed the issue of entitlement 
to accrued benefits as well.  See 38 C.F.R. § 3.152(b)(1) (a 
claim by a surviving spouse for dependency and indemnity 
compensation will also be considered to be a claim for 
accrued benefits).  Benefits to which a veteran was entitled 
at his death, based on evidence on file at the date of death, 
and due and unpaid for a period not to exceed two years prior 
to the last date of entitlement, will be paid to survivors as 
provided by law.  38 U.S.C.A. § 5121 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.1000.  However, because the Board has 
determined that service connection is not in order for 
malignant melanoma, no additional benefits were due and 
unpaid the veteran at the time of his death concerning his 
pending claim.  Therefore, the RO's failure to consider the 
accrued benefits claim is harmless error.    



ORDER

Service connection for the cause of the veteran's death is 
denied.  

Eligibility for Dependents' Educational Assistance under 
38 U.S.C.A. ch. 35 is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

